Citation Nr: 1615034	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-43 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for androgenic alopecia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to May 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

In August 2012 and July 2014, the Board remanded the appeal for additional development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's androgenic alopecia is related to service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, androgenic alopecia was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran in this case claims entitlement to service connection for alopecia which he relates to burns he suffered in service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

It is undisputed that the Veteran currently has alopecia and that service treatment records establish that he was hospitalized for about two days after suffering first degree burns on his face, trunk and extremities after hot oil was splashed on him when a hose on a front-end loader broke.  Hence, the Veteran has established both the current disability requirement as well as the in-service injury requirement.  The dispositive issue is therefore whether there is a nexus between the two.  There are a number of opinions on this matter.

In March 2008, after reviewing the claims file, a VA examiner, an M.D., opined that the Veteran's male-pattern androgenic alopecia was not the result of the first degree burns that occurred during service.  She observed that although there were hypopigmented macules present on his upper extremities and back which were consistent with residuals of first-degree burns, there were none on his head.  Further, the Veteran's male-pattern baldness was consistent with androgenic alopecia, which is a very common type of hair loss caused by an imbalance of hormones with aging, as well as genetic factors.

In March 2010, the Veteran submitted a statement from "D.P.", a counselor at a hair restoration office, who stated that the claim that the accident caused the hair loss, or at a minimum greatly accelerated the process of loss, was credible.

In April 2012, Dr. O.W., the Veteran's treating physician, opined, after reviewing service treatment records relating to the June 1967 accident which he described as showing a significant burn injury involving more than 75 percent of his scalp, that the burn injury to his hair follicles was, "beyond a reasonable doubt, a causative factor for his premature alopecia."

In November 2012, a VA physician assistant opined that the Veteran's androgenetic alopecia was not the result of his first degree burns while in the service because the records revealed no evidence that his scalp was affected by first degree burns and "no evidence whatsoever" that his current alopecia is in any way related to service.  The examiner noted that while service treatment records clearly showed first degree burns and hospital admission on June 15, 1967, first degree burns are the least serious burns in which only the top layer of skin is affected.  After being discharged two days later, there was no evidence of further treatment or complications, nor was there any mention of any residuals or any chronic condition related to the first degree burns for the remainder of his active service.  The examiner added that a May 1970 separation examination was silent regarding any residuals from the first degree burns and the Veteran denied any skin condition in the report of medical history.

In an opinion dated from February 2013, "Dr. A.I.," a Board certified dermatologist, opined that the appellant's hair loss was caused by his military service.  He noted that photos provided by the Veteran showed that he had a full head of hair in June 1967 but hair loss by July 1967 after the burn.  While Dr. A.I. doubted that the Veteran had scarring alopecia, he opined that he probably had androgenic alopecia that had been triggered by the burn, or the psychological stress from the burn, and noted that sudden alopecia androgenic can occur secondary to stress or other factors.  Dr. A.I. indicated that as the Veteran's treating physician, he was familiar with the Veteran's medical history, and that he had reviewed the service treatment records as well as unspecified post-service treatment records.

In a statement dated March 2013, "Dr. A.O." opined that the Veteran's alopecia was caused by military service because "as per the patient statement, his baldness happened shortly after he had service-related burns" and other medical reasons for hair loss take much longer time.  In an addendum, Dr. A.O. noted that the Veteran had provided him with only the service treatment records showing the in-service hospitalization and photographs showing hair loss from June to July 1967.  He concluded that "the photographic evidence clearly supports a catastrophic hair loss following the burn incident" because it "confirms no signs of androgenic alopecia and a full head of hair before the accident" but "the subsequent photograph substantiates catastrophic hair loss sometime after the accident" and hence "clearly...undermines and negates the VA speculation of a typical gradual process of androgenic alopecia."

In January 2015, the VA examiner who provided the March 2008 opinion again reviewed the claims file.  Citing excerpts from medical literature regarding burns and androgenic alopecia, she opined that the etiology of the Veteran's male-pattern baldness is related to "essentially being a normal male" since, according to current medical literature, the pathogenesis of male androgenetic alopecia involves both hormones (androgens) and a genetic predisposition.  As such, having had a first degree burn would not change the Veteran's genetics or hormone metabolism because first degree burns involve only the epidermis whereas the hair follicle is in the deeper dermis layer of the skin.

Initially, the Board observes that many of above opinions depend upon the assumption that the Veteran lost his hair during service.  In this regard, the Veteran has submitted photographs which purportedly show him with a full head of hair before the June 1967 accident and with significant hair loss one month later.  He has also submitted statements from his father, aunt, and friend who attest that the Veteran lost his hair very quickly during service.  While his separation examination was negative for complaints or notations of skin or hair-related disorders, it is not clear that alopecia would necessarily be recorded during service examinations.  Although it is difficult for the Board to evaluate the veracity of the photographic evidence, given the supporting lay statements and lack of evidence to the contrary, the Board will accept as true the assertion that the Veteran lost most of his hair during service.

As a preliminary matter, the Board finds that the March 2010 opinion from D.P. is entitled to very little probative value because, although he appears to have experience in the hair loss industry, there is no indication that he has any medical background or training.  His opinion is thus lay testimony pertaining to an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Opinions of this type have been found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Similarly, while Dr. O.W. determined that it was "beyond a reasonable doubt" that the Veteran's hair loss was due to the in-service burns, his conclusion depends in large part on the assumption that the Veteran suffered burns over more than 75 percent of his scalp - a fact not established in the service treatment records.  Hence, this too is entitled to little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

As to the remaining opinions, there are essentially two theories regarding to how the Veteran lost his hair.  The first appears to be that the burns to the skin on his head were severe enough to result in permanent damage to the underlying follicles which, in turn, caused his hair to fall out and prevented it from growing back.  While the VA examiners contemplated this theory, they found it implausible because examination of the Veteran's scalp did not reveal evidence consistent with residuals of first-degree burns and because male-pattern baldness is generally the result of hormones and genetics.

The second theory holds that the psychological or other stress resulting from the burns caused the Veteran to rapidly lose his hair.  While Dr. A.I. endorsed this theory in his February 2013 opinion based on the appellant's sudden hair loss following the in-service accident, the VA opinions did not address this possible explanation.

Weighing the above, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's androgenic alopecia was incurred in or caused by service.  Significantly, Dr. A.I. is a Board-certified dermatologist who indicated that he is familiar with the Veteran's medical history and had reviewed the service treatment records as well as other post-service treatment records.  While the January 2015 VA examiner also reviewed the claims file and is an M.D., she did not indicate that she had any specialized training or certification in disorders of the hair or skin.  Further, she did not specifically address the appellant's competent and credible assertion that he lost his hair in service.  While the opinion provided by the November 2012 VA P.A. bolsters the January 2015 VA opinion, Dr. A.O.'s March 2013 opinion - also provided by a doctor familiar with the appellant's medical history and who had reviewed pertinent service treatment records - similarly lends support to Dr. A.I.'s opinion.  In sum, as the reasonable doubt created by the evidence being at least in equipoise must be resolved in favor of the Veteran, entitlement to service connection is warranted.  38 U.S.C.A. § 5107(b); see also Wise v. Shinseki, 26 Vet. App. 517, 531 ("The nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


ORDER

Entitlement to service connection for androgenic alopecia is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


